DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 1--16) in the reply filed on 09/21/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Objections
Claim 6 is objected to because of the following informalities:  
(a) Claim 6. line 2, typing error: “claim 1” should be “claim 5”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (CN 106328356 A) in view of  Lai (CN104240926A).
Regarding Claim 1:
Hsieh teaches that a magnetic component structure with thermal conductive filler, 
comprising: 
an upper magnetic core (38, see Drawings on page 19, page 9); 
a lower magnetic core (10, see Drawings on page 19, page 9), wherein said upper magnetic core and said lower magnetic core combines to form a casing with a front opening (not labeled; construed from Drawing on pages 19-20) and a rear opening; 
a coil (14) mounted in said casing, where two terminals (128) of said coil extending outwardly from said front opening (construed from Drawings on pages 19-20); 
Hsieh does not teach a thermal conductive filler filling between said casing and said coil in said casing.
However, Lai teaches that  a thermal conductive filler (24, Fig. 2C; para 0061) filling between said casing (22, Fig. 2C) and said coil (121, Fig. 1) in said casing.
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a thermal conductive filler filling between said casing and said coil in said casing to provide better heat dissipation for electronic component during normal operation

Regarding Claim 2:
As applied to claim 1, the modified Hsieh teaches that wherein said lower magnetic core (10, see Hsieh ’s Drawing on page 17-20) is provided with a center column (102, see Hsieh ’s Drawing on page 17-20) for said coil to be mounted thereon, and said center column extends upwardly from a mounting plane of said lower magnetic core and shifted from a center of said mounting plane to said front opening (construed from Hsieh ’s Drawing on page 17-20).  

Regarding Claim 3:
As applied to claim 1, the modified Hsieh teaches that wherein a surface of said thermal conductive filler is flush with said rear opening (construed from Hsieh’s Drawing on page 17-20).  

Regarding Claim 4:
As applied to claim 1, the modified Hsieh teaches that wherein a portion of said thermal conductive filler projects from said rear opening (construed from Hsieh’s Drawing on page 17-20). 
Regarding Claim 5:
As applied to claim 1, the modified Hsieh teaches that further comprising a bobbin (130, see Hsieh ’s Drawing on page 17-20) mounted on said lower magnetic core, and said coil winds around said bobbin.  

Regarding Claim 7:
As applied to claim 1, the modified Hsieh teaches further comprising an insulating paper (26, page 10; drawing on pages 17) or an insulating film between said coil and said upper magnetic core

Regarding Claim 8:
As applied to claim 1, the modified Hsieh teaches the claim limitation except a thermal conductivity of said thermal conductive filler is larger than 0.3W/mk.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have thermal conductive filler is larger than 0.3W/mk, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A) . It is noted that in the instant application, paragraph 0028-0029 applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 11:
As applied to claim 1, the modified Hsieh teaches wherein said thermal conductive filler partially fills up said casing from said rear opening to said front opening (construed from Hsieh’s Drawing on page 17-20).  

Regarding Claim 12:
As applied to claim 1, the modified Hsieh teaches wherein said thermal conductive filler partially fills up said casing from a mounting plane (126, see Hsieh ’s Drawing on page 17-20) of said lower magnetic core to said upper magnetic core.  
.  
Regarding Claim 15:
As applied to claim 1, the modified Hsieh  teaches wherein said front opening and said rear opening are opposite to each other respectively in two parallel and opposite directions of an expansion stress to reduce said expansion stress withstood for said upper magnetic core and said lower magnetic core (construed from Hsieh’s Drawing on page 17-20). 

Regarding Claim 16:
As applied to claim 1, the modified Hsieh teaches wherein said thermal conductive filler doesn't encapsulate outer surfaces of said upper magnetic core and said lower magnetic core (construed from Hsieh’s Drawing on page 17-20). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh  in view of  Lai and further in view of Manikandan (US 20190302151 A1).
Regarding Claim 6:
As applied to claim 5, the modified Hsieh  does not teach that wherein a material of said bobbin is plastics.
	However, Manikandan teaches that a material of said bobbin (158, para 0035) is plastics.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have wherein a material of said bobbin is plastics to provide better insulation between core and coil.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh  in view of  Lai and further in view of Sakaguchi (US 20200381171 A1).
Regarding Claim 13:
As applied to claim 1, the modified Hsieh  does not teach that a material of said upper magnetic core and said lower magnetic core comprises Fe-Si based alloy, Fe-Ni based alloy and ferrite	
However, Sakaguchi teaches that The magnetic core 250 is preferably a magnetic core of Mn— or Ni— soft ferrite, or a dust magnetic core of crystalline or amorphous alloys such as Fe—Si alloys, Fe—Cr alloys, Fe—Cr—Si alloys, Fe—Al alloys, Fe—Al—Si alloys, Fe—Al—Cr alloys, Fe—Al—Cr—Si alloys, Fe—Ni alloys, Fe—M—B alloys (see para 0048)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a material of said upper magnetic core and said lower magnetic core comprises Fe-Si based alloy, Fe-Ni based alloy and ferrite to provide better magnetic permeability for the electronic device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh  in view of  Lai and further in view of Onishi (US 4977039 A).
Regarding Claim 14:
As applied to claim 1, the modified Hsieh  does not teach that wherein a material of said thermal conductive filler comprises thermoset phenolic resins, thermoplastic polyethylene terephthalate (PET), polyamide (PA), polyphenylene sulfide (PPS) and polyetheretherketone (PEEK).  
However, Onishi teaches that at least one thermal conductor film is made of a polyamide resin (see claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a material of said thermal conductive filler comprises polyamide to provide strength and flexibility.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 recites, further comprising a thermal conductive interface material
between said thermal conductive filler and said upper magnetic core or between said thermal conductive filler and said lower magnetic core, wherein a hardness of said thermal conductive interface material is smaller than a hardness of said thermal conductive filler, a hardness of said upper lower magnetic and a hardness of lower magnetic core.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837